Citation Nr: 1446492	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury (claimed as head trauma).

4. Entitlement to service connection for a neck disability.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a stomach disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to September 1975, for a total of 19 days.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2012 substantive appeal, the Veteran requested a hearing before a member of the Board at a local RO.  In a May 2013 statement, the Veteran's representative noted that the Veteran had not yet been afforded a hearing.  To date, there is no indication the Veteran has been afforded a hearing before a member of the Board and as such, the appeal is remanded for the Veteran to be scheduled for a hearing at a local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule to Veteran for a Travel Board hearing held before a Veterans Law Judge, in the order his request was received.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



